DETAILED ACTION
This office action is in response to the application filed on 10 December 2019. Claims 1-16 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 04 March 2020, 10 January 2022, and 24 February 2022 has/have been considered by the examiner (see attached PTO-1449).
Specification
The disclosure is objected to because of the following informalities: 
The use of the term “Bluetooth” (see Specification, paragraph [0028]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see Specification, paragraph [0032]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be 
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Objections
Claims 4, 8-9, and 15-16 are objected to because of the following informalities:  
Regarding Claim 4, line 2 recites “the presence” (i.e., lacking clear antecedent basis) and will be reasonably interpreted as - - a presence - - .
Regarding Claim 8, lines 2-3 recite “the one or more image sensors” (i.e., lacking clear antecedent basis) and will be reasonably interpreted as - - one or more image sensors - - .
Regarding Claim 9, line 2 recites “the presence” (i.e., lacking clear antecedent basis) and will be reasonably interpreted as - - a presence - - .
Regarding Claim 9, line 4 recites “the housing” (i.e., lacking clear antecedent basis) and will be reasonably interpreted as either - - a housing - - or - - the cargo container - - .
Regarding Claim 15, line 3 recites “the presence” (i.e., lacking clear antecedent basis) and will be reasonably interpreted as - - a presence - - .
Regarding Claim 15, line 5 recites “the housing” (i.e., lacking clear antecedent basis) and will be reasonably interpreted as either - - a housing - - or - - the cargo container - - .
Regarding Claim 16, line 4 recites “the presence” (i.e., lacking clear antecedent basis) and will be reasonably interpreted as - - a presence - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jesson et al., US Patent Application Publication No.: 2004/0125217 A1, hereby Jesson.
Regarding Claim 1, Jesson discloses an apparatus for detecting cargo within a cargo container, the apparatus (Figs. 1-4) comprising:
“an optical sensor that captures an image of an interior space within the cargo container (Figs. 1-2, elements 100 and 102, and paragraphs [0014]-[0016], [0024], and [0026], disclosing one or more imaging devices may be mounted within a cargo container to capture image(s) of a cargo space; Fig. 3, element 304); 
memory that stores a model file (Figs. 1 and 4, disclosing a processor and memory (Fig. 4, elements 402 and 404) used to implement the cargo sensing system (Fig. 1, element 100); Fig. 1, and paragraphs [0028]-[0031], [0033], and [0037]-[0038], disclosing the classification module (Fig. 1, element 106) implements a learning classifier that is an artificial neural network, utilizes training images, and makes comparisons with captured and trained images to perform the classification process); and 
a processor (Figs. 1 and 4, disclosing a processor and memory (Fig. 4, elements 402 and 404) used to implement the cargo sensing system (Fig. 1, element 100); Fig. 1, and paragraphs [0028]-[0031], [0033], and [0037]-[0038], disclosing the classification module (Fig. 1, element 106) may be implemented in a DSP integrated circuit and may be mounted within the cargo container (Figs. 1-2, elements 100 and 106)) that accesses the model file from the memory and processes the image from the optical sensor based on the model file to determine a first cargo loading status of the cargo container (Figs. 1-2, elements 100 and 102, and paragraphs [0014]-[0016], [0024], and [0026], disclosing one or more imaging devices may be mounted within a cargo container to capture image(s) of a cargo space; Fig. 1, and paragraphs [0028]-[0031], [0033], and [0037]-[0038], disclosing the classification module (Fig. 1, element 106) implements a learning classifier that is an artificial neural network, utilizes training .”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jesson, in view of Ehrman et al., US Patent Application Publication No.: 2020/0105008 A1, hereby Ehrman.
Jesson discloses the invention substantially as claimed. Regarding Claims 2-10 and 16, Jesson discloses a cargo sensor module for determining a cargo loading status of a cargo container, the cargo sensor module comprising:
“an optical sensor that captures an image of an interior space within the cargo container (Figs. 1-2, elements 100 and 102, and paragraphs [0014]-[0016], [0024], and [0026], disclosing one or more imaging devices may be mounted within a cargo container to capture image(s) of a cargo space; Fig. 3, element 304); 
a . . . sensor that generates . . . information indicative of the presence of cargo within the interior space of the cargo container (Figs. 1-2, elements 100 and 102, and paragraphs [0014]-[0016], [0024], and [0026], disclosing multiple imaging devices may be mounted within a cargo container to capture multipe individual images of the cargo space; Fig. 3, element 304); 
memory that stores a model file (Figs. 1 and 4, disclosing a processor and memory (Fig. 4, elements 402 and 404) used to implement the cargo sensing system (Fig. 1, element 100); Fig. 1, and paragraphs [0028]-[0031], [0033], and [0037]-[0038], disclosing the classification module (Fig. 1, element 106) implements a learning classifier that is an artificial neural network, utilizes training images, and makes comparisons with captured and trained images to perform the classification process); 
a processor (Figs. 1 and 4, disclosing a processor and memory (Fig. 4, elements 402 and 404) used to implement the cargo sensing system (Fig. 1, element 100); Fig. 1, and paragraphs [0028]-[0031], that executes operational instructions to: 
access the model file from the memory and process the image from the optical sensor based on the model file to determine a first cargo loading status of the cargo container (Figs. 1-2, elements 100 and 102, and paragraphs [0014]-[0016], [0024], and  [0026], disclosing one or more imaging devices may be mounted within a cargo container to capture image(s) of a cargo space; Fig. 1, and paragraphs [0028]-[0031], [0033], and [0037]-[0038], disclosing the classification module (Fig. 1, element 106) implements a learning classifier that is an artificial neural network, utilizes training images, and makes comparisons with captured and trained images to determine whether the cargo space is full or empty (Fig. 1, element 110); see also Fig. 3, elements 304 and 306; see also Fig. 4); 
receive the . . . information and determine a second cargo loading status based at least in part on the . . . information (Figs. 1-2, elements 100 and 102, and paragraphs [0014]-[0016], [0024], and [0026], disclosing multiple imaging devices may be mounted within a cargo container to capture multiple individual images of the cargo space; Fig. 1, and paragraphs [0028]-[0031], [0033], and [0037]-[0038], disclosing the classification module (Fig. 1, element 106) implements a learning classifier that is an artificial neural network, utilizes training images, and makes comparisons with captured and trained images to determine whether the cargo space is full or empty (Fig. 1, element 110); see also Fig. 3, elements 304 and 306; see also Fig. 4); and 
compare the first cargo loading status . . . the second cargo loading status, and generate an . . . if the first cargo loading status . . . the second cargo loading status (Figs. 1-2, elements 100 and 102, and paragraphs [0014]-[0016], [0024], and [0026], disclosing multiple imaging devices may be mounted within a cargo container to capture multiple individual images of the cargo space; Fig. 1, and paragraphs [0028]-[0031], [0033], and [0037]-[0038], disclosing the classification module (Fig. 1, element 106) implements a learning classifier that is an artificial neural network, utilizes training images, and makes comparisons with captured and trained images to determine whether the cargo space is full or empty, thereafter outputting an indication ; and 
a . . . interface for communicating cargo information via a data communication . . . from the apparatus to a . . . computer (Fig. 2, element 204, and paragraph [0017]), wherein the cargo information includes one or more of the . . . , the first cargo loading status, the second cargo loading status, . . . , and . . . (Figs. 1-2, elements 100 and 102, and paragraphs [0014]-[0016], [0024], and [0026], disclosing multiple imaging devices may be mounted within a cargo container to capture multiple individual images of the cargo space; Fig. 1, and paragraphs [0028]-[0031], [0033], and [0037]-[0038], disclosing the classification module (Fig. 1, element 106) implements a learning classifier that is an artificial neural network, utilizes training images, and makes comparisons with captured and trained images to determine whether the cargo space is full or empty, thereafter outputting an indication of presence or absence of cargo in cargo space (Fig. 1, element 110); see also Fig. 3, elements 304, 306, and 308; see also Fig. 4).”
However, although Jesson suggests the claimed network interface and does not expressly disclose the claimed distance sensor, comparison of the first to second cargo loading statuses, or alert message, Ehrman does expressly disclose the following:
“. . . ; 
a distance sensor that generates distance information indicative of the presence of cargo within the interior space of the cargo container (Fig. 1, and paragraphs [0051]-[0052], disclosing the image processor (Fig. 1, element 130) may process image signals from the auxiliary sensor(s) (Fig. 1, element 120), such as a distance sensor; Fig. 3, and paragraphs [0062]-[0063], disclosing a distance sensor (Fig. 1, element 120) may determine a distance between the distance sensor and a first cargo item; paragraph [0065], disclosing the image processor (Fig. 1, element 130) executes a comparison and determines a load shift alert that may be transmitted using the communicator (Fig. 1, element 150); Figs. 4B and 6C, and paragraphs [0066] and [0074], disclosing the cargo sensing unit (which includes the image sensor (Fig. 1, element 110), the auxiliary/distance sensor (Fig. 1, element 120), processors (Fig. 1, elements 130 and 140), and communicator (Fig. 1, element 150)) is mounted to observe the interior of the cargo container; see also Fig. 2); 
. . . : 
. . . ; 
receive the distance information and determine a second cargo loading status based at least in part on the distance information; and compare the first cargo loading status to the second cargo loading status, and generate an alert message if the first cargo loading status is inconsistent with the second cargo loading status (Fig. 1, and paragraphs [0051]-[0052], disclosing the image processor (Fig. 1, element 130) may process image signals from the auxiliary sensor(s) (Fig. 1, element 120), such as a distance sensor; Fig. 3, and paragraphs [0062]-[0063], disclosing a distance sensor (Fig. 1, element 120) may determine a distance between the distance sensor and a first cargo item, and further disclosing the image processor (Fig. 1, element 130) may control the communicator (Fig. 1, element 150) to transmit the determined estimated cargo space utilization; paragraph [0065], disclosing the image processor (Fig. 1, element 130) executes a comparison between a current image (representing a first cargo loading status) and a previous current image (representing a second cargo loading status, including distance information as in paragraph [0063]), in which the comparison indicates changes in the cargo, and determines a load shift alert that may be transmitted using the communicator (Fig. 1, element 150); Figs. 4B and 6C, and paragraphs [0066] and [0074], disclosing the cargo sensing unit (which includes the image sensor (Fig. 1, element 110), the auxiliary/distance sensor (Fig. 1, element 120), processors (Fig. 1, elements 130 and 140), and communicator (Fig. 1, element 150)) is mounted to observe the interior of the cargo container; see also Fig. 2); and 
a network interface for communicating cargo information via a data communication network from the apparatus to a server computer, wherein the cargo information includes one or more of the alert message, the first cargo loading status, the second cargo loading status, the image from the optical sensor, and the distance information (Fig. 1, and paragraphs [0051]-[0052], disclosing the image processor (Fig. 1, element 130) may process image signals from the auxiliary sensor(s) (Fig. 1, element 120), such as a distance sensor; Fig. 3, and paragraphs [0062]-[0063], disclosing a distance sensor (Fig. 1, element 120) may determine a distance between the distance sensor .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jesson and Ehrman (hereby Jesson-Ehrman) to modify an apparatus and cargo sensor module for determining a cargo loading status of a cargo container of Jesson to use the claimed network interface, distance sensor, comparison of the first to second cargo loading statuses, and alert message as in Ehrman. The motivation for doing so would have been to create the advantage of providing an effective cargo-sensing unit without added installation complexity, and robust field performance for the life of the equipment (see Ehrman, Figs. 1, 3, 4B, 6C, and 12, and paragraph [0004]).
Regarding Claim 11, Jesson-Ehrman discloses:
“(d) prior to step (b), capturing a plurality of images of interior spaces of a plurality of cargo containers using image sensors mounted within or on the plurality of cargo containers; (e) prior to step (b), generating image categorization information based on categorizing each of the plurality of images as depicting either a loaded cargo container or an unloaded cargo container; and (f) prior to step (b), generating a neural network model based on the image categorization information, wherein the neural network model incorporates the model file, wherein step (b) comprises processing the one or more images using the neural network model (Jesson, Figs. 1-2, elements 100 and 102, and paragraphs [0014]-[0016], [0024], and [0026], disclosing multiple imaging devices may be mounted within a cargo container to capture multiple individual images of the cargo space; paragraph [0029], disclosing “[t]he training images will typically include multiple different cargo spaces (e.g., multiple different sizes of cargo spaces) under different conditions (e.g., daytime, nighttime, various temperature ranges, and so forth)”; Fig. 1, and paragraphs [0028]-[0031], [0033], and [0037]-[0038], disclosing the classification module (Fig. 1, element 106) implements a learning classifier that is an artificial neural network, utilizes training images, and makes comparisons with captured and trained images to determine whether the cargo space is full or empty, thereafter outputting an indication of presence or absence of cargo in cargo space (Fig. 1, element 110); see also Fig. 3, elements 304, 306, and 308; see also Fig. 4).”
Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jesson-Ehrman, and in further view of Mishra et al., US Patent No.: 10,185,892 B1, hereby Mishra.
Regarding Claim 12, Jesson-Ehrman discloses:
“wherein step (b) includes . . . an . . . image from the one or more images for processing (Jesson, Figs. 1-2 and 4; see also Fig. 3, elements 304 and 306).”
However, although Jesson-Ehrman suggests selecting an optimal image, Mishra does expressly disclose the following:
“wherein step (b) includes selecting an optimal image from the one or more images for processing (col. 18, lines 11-33, disclosing “[a]n image having a higher perceptual score than another image, for example, may be deemed to be of higher quality than the other image. Conversely, an image having a lower perceptual score than another image may be deemed to be of lower quality than the other image. The perceptual score may thus be used to determine whether an image is suitable for use in a given application”; see also col. 2, lines 41-57, col. 6, lines 43-56, and col. 10, line 55 to col. 11, line 12, disclosing utilization of neural networks and further disclosing cargo).”
Jesson-Ehrman and Mishra to modify an apparatus and cargo sensor module for determining a cargo loading status of a cargo container of Jesson-Ehrman to use the claimed selecting an optimal image as in Mishra. The motivation for doing so would have been to create the advantage of determining whether an image is suitable for use in a given application, such as whether the image clearly and accurately depicts subjects/objects appearing in a field of view of an imaging device (see Mishra, col. 18, lines 11-33).
Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jesson-Ehrman, and in further view of Kim et al., KR 20100109283 A (English Translation provided cited in PTO-892), hereby Kim.
Regarding Claim 13, Jesson-Ehrman discloses:
“wherein step (b) calculating . . . that the cargo container is loaded with cargo (Jesson, Figs. 1-2, elements 100 and 102, and paragraphs [0014]-[0016], [0024], and [0026], disclosing multiple imaging devices may be mounted within a cargo container to capture multiple individual images of the cargo space; Fig. 1, and paragraphs [0028]-[0031], [0033], and [0037]-[0038], disclosing the classification module (Fig. 1, element 106) implements a learning classifier that is an artificial neural network, utilizes training images, and makes comparisons with captured and trained images to determine whether the cargo space is full or empty, thereafter outputting an indication of presence or absence of cargo in cargo space (Fig. 1, element 110); see also Fig. 3, elements 304, 306, and 308; see also Fig. 4).”
However, although Jesson-Ehrman does not expressly disclose the claimed probability distribution, Kim does expressly disclose the following:
“wherein step (b) calculating a probability distribution of likelihood that the cargo container is loaded with cargo (Table 2, and page 8, disclosing “[i]n the weight probability distribution characteristic of [Table 2], Normal means normal distribution, LN means lognormal distribution, μ and σ represent mean and standard deviation of the normal distribution, and λ and ξ represent probability characteristic values of lognormal distribution. . For each vehicle type, the first mode generally reflects the load characteristics of a vacant vehicle, a partially loaded vehicle or a light cargo vehicle, the second .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Jesson-Ehrman and Kim to modify an apparatus and cargo sensor module for determining a cargo loading status of a cargo container of Jesson-Ehrman to use the claimed probability distribution as in Kim. The motivation for doing so would have been to create the advantage of precisely determining load characteristics (vacant, partially loaded, light cargo, heavy, or overloaded) for each type of vehicle (see Kim, Table 2, and page 8).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes that Claim 15 also contains allowable subject matter; however, Claim 15 is objected to due to informalities, as recited above, and thus, the claim is not allowable in its current form. If the claim was rewritten to remove the objection, then Claim 15 would be deemed allowable if further put into independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose inspecting the interior of cargo containers. For example, the following references show similar features in the claims, although not relied upon: Sangeneni (US 2021/0319582 A1), Figs. 1-4; Edman (US 10,789,789 B1), Figs. 1 and 3A; Kilburn (US 2019/0114577 A1), Figs. 1-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482